Citation Nr: 0824912	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  94-42 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board Remands of September 2000 and 
September 2003.  This matter was originally on appeal from a 
December 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In the veteran's VA Form 9, dated in October 2000, he 
requested a hearing before a member of the Board.  In 
December 2001, the veteran testified before the undersigned 
Veterans Law Judge at a travel board hearing and a transcript 
of this hearing is of record.  At the hearing, the veteran 
presented testimony in support of another pending claim and 
informed the Board he did not wish to provide testimony in 
support of his PTSD claim.  The Board, therefore, does not 
find the veteran to have any pending requests for a hearing 
for the PTSD claim.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement dated in May 2005, the veteran contended that 
he had PTSD as a result of sustaining attacks from small 
arms, mortars, and rockets while serving in Vietnam.  The 
Board previously remanded this claim so that the agency of 
original jurisdiction (AOJ) could assist the veteran in 
verifying the occurrence of any of these claimed in-service 
stressors.  

In response to the Board's remand, the AOJ requested that the 
Joint Services Records Research Center (JSRRC) research the 
veteran's unit records in order to verify the stressors.  In 
response, the JSRRC informed the AOJ that the unit identified 
as the veteran's had not served in Vietnam during that 
period.  The veteran's personnel records confirmed that he 
did serve in Vietnam and that at that time, he was assigned 
to the 5th Battalion, 16th Artillery, of the 4th Infantry 
Division.  Apparently the Board identified the incorrect unit 
in its April 2007 remand.  Under these circumstances, the 
Board finds that VA has not yet satisfied its duty to assist 
the veteran in developing his claim.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Request that the JSRRC review unit 
history of the 5th Battalion, 16th 
Artillery, of the 4th Infantry Division 
for the period between June 1968 to 
June 1969 for the purpose of verifying 
whether that unit came under enemy 
rocket and mortar attacks.

2.  Following the above, the RO must 
make a specific determination as to 
whether any of the claimed stressors 
are sufficiently verified, based on a 
review of the entire evidentiary 
record.  All credibility issues related 
to this matter should be addressed at 
that time.  

3.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




